 In the Matter of SWIFT & COMPANYandINDEPENDENT MEAT PACKERSASSOCIATION(UNAFFILIATED)'Case No. R-3674SUPPLEMENTAL DECISIONANDAMENDMENT TO DIRECTION OF ELECTIONJuly 7, 1942On June 25, 19421 the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'The Board therein stated that Amalgamated Meat Cutters andButcher Woi krnen of Noi th America, Local 495, A F. of L , hereincalled the A F of L, did not wish to participate in an election; ac-cordingly, the Board did not place the A F of L. on the ballot 2OnJuly 2, 1942, the A F. of L filed with the Board a motion requestingthat it be permitted to participate in the election.The Board, having duly considered the matter, hereby giants therequest of the A. F of LThe Direction-of Election, dated June 25,1942, is hereby amended by striking therefrom the woi ds "whetheror not they desn e to be represented by Independent Meat -PackersAssociation (Unaffiliated) for the purposes of collective bargaining"and substituting they efor the words "whether they desire to be repi e-sented by Independent Meat Packers Association (Unaffiliated), ofby Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, A F. of L, for the purposes of collective bargaining, or byneither."MR GERARD D REILLY tooknopartinthe considerationof the aboveSupplemental Decision and Amendment to Directionof Election141 N L R B 1251'As noted in our Decision,the A F of L had presented 153 authorization cardsbearing the apparently genuine signatures of persons in the appropriate unit, whichconsisted of approximately 575 employees42 N LR B, No 31"]08